DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a bottom surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 15 recites: “a bottom surface of the socket” should be --the bottom surface of the socket--
Claim 18 line 5 recites: “the adaptor” should be --the adapter--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1; 18; and 20 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kessler et al. (US 8033867).
As per claim 1: Kessler discloses a modular replaceable socket device 100 comprising: one or more adapters 210-250 comprising: a jack (see figs. 4-6; elements 234/244/254), disposed on a top of the one or more adapters 210-250, transmitting power to an external device (no shown); and a plurality of contacts (236/246/256), disposed on a bottom of the one or more adapters 210-250; a base 110 comprising: one or more sockets 310-350, having a bottom surface (see fig. 2; wherein the adapters are sitting on top) , a surrounded sidewall and only one opening (with 4 sidewalls and an opening for all the adapters), configured to allow the one or more adapters to enter the socket via the opening and to fix the one or more adapters (as shown in fig. 2); and an adapting interface (312-352), disposed in the one or more sockets, and utilized to connect the socket and the one or more adapters (as shown in fig. 2); wherein the structure of the adapting interface (312-352) corresponds to the plurality of contacts (as shown in figs. 3-6; wherein different prongs of adapters would fit into the same adapter interface as desire), for allowing the one or more adapters to couple to the one or more sockets via the adapting interface (see fig. 2), wherein the adapting interface (312-352) is not higher than a bottom surface of the socket and the surrounded sidewall of the sockets surrounds the adapting interface (wherein the adapter interface 312-352 laying in flat surface in the bottom surface of the base 110).
As per claim 18: Kessler discloses an adapter 210-250 pluggable to a socket 310-350 comprising: a jack 234-254, disposed on a top of the adapter for transmitting power to an external device; and a plurality of contacts (as shown in figs. 3-6; wherein different prongs of adapters), disposed on a bottom of the adapter 210-250, in the condition that the adaptor 210-250 is plugged into the socket 310-350, the contacts are fully surrounded by a sidewall of the socket (see fig. 2; wherein the adapter casing 110 is having 4 side walls around).

As per claim 20: Kessler further discloses wherein the plurality of contacts are flat connectors, cylindrical connectors, square-column connectors, rectangular-column connectors, circular connectors, or square connectors (as shown in figs. 2; 4-6)

Claim(s) 1; 18; and 20 are as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2016/0301153).
As per claim 1: Lee discloses a modular replaceable socket device comprising: one or more adapters 90 comprising: a jack (as shown in fig. 11B, with 2 power slots 91 and the ground slot 92), disposed on a top of the one or more adapters 90, transmitting power to an external device (not shown/not labeled); and a plurality of contacts 95/96, disposed on a bottom of the one or more adapters 90 (see fig. 11B); a base (see fig. 12; wherein the adapter 90 to plug in) comprising: one or more sockets (as shown in attached fig. 12), having a bottom surface (wherein a flat surface with a socket for the adapter to plug in), a surrounded sidewall and only one opening (as shown in fig. 12), configured to allow the one or more adapters 90 to enter the socket via the opening and to fix the one or more adapters (as shown in fig. 12); and an adapting interface (see attached in fig. 12), disposed in the one or more sockets, and utilized to connect the socket and the one or more adapters (as shown in fig. 12; wherein the adapters plugged in to the socket); wherein the structure of the adapting interface corresponds to the plurality of contacts (wherein different prongs in the adapter would fit exact into the adapting interface), for allowing the one adapter 90 to couple to the one socket via the adapting interface (as shown in fig. 12), wherein the adapting interface is not higher than a bottom surface of the socket and the surrounded sidewall of the sockets surrounds the adapting interface (see attached fig. 12; wherein the adapting interface is at the flat bottom surface of the socket).

    PNG
    media_image1.png
    369
    470
    media_image1.png
    Greyscale


As per claim 18: Lee discloses an adapter 90 pluggable to a socket (see attached fig. 12) comprising: a jack (as shown in fig. 11B, with 2 power slots 91 and the ground slot 92), disposed on a top of the adapter 90 for transmitting power to an external device; and a plurality of contact 95/96, disposed on a bottom of the adapter 90, in the condition that the adapter 90 is plugged into the socket, the contacts are fully surrounded by a sidewall of the socket (as shown in fig. 12).

As per claim 20: Lee discloses wherein the plurality of contacts are flat connectors, cylindrical connectors, square-column connectors, rectangular-column connectors, circular connectors, or square connectors (as shown in fig. 12).
	
Claim(s) 18 are as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. (US 8736106).
As per claim 18: Byrne discloses an adapter pluggable to a socket comprising (as shown in figs. 70-77): a jack (as shown in figs. 56; 58; 60; 62), disposed on a top of the adapter for transmitting power to an external device; and a plurality of contacts, disposed on a bottom of the adapter (as shown in figs. 57; 59; 61; 63), in the condition that the adaptor is plugged into the socket, the contacts are fully surrounded by a sidewall of the socket  (as shown in figs. 70-72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 as best understood and is/are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 8033867) in view of Schriefer et al. (US 7874856).

As per claims 2-3: Kessler discloses the replaceable socket device. However, Kessler does not disclose wherein the base further 'comprises a switch, controlling the power of the replaceable socket device to be on or off, where the switch can be on or off manually, or can be off automatically when overloaded; and wherein the base further comprises a vice-switch, controlling the power of the one or more sockets to be on or off, where the vice-switch can be on or off manually, or can be off automatically when over-loaded.
Schriefer discloses the power connection device 10, further comprises a switch 160, controlling the power oi the modular replaceable socket device to be on or off, where the switch can be on or off manually, or can be off automatically when over-loaded: and wherein the base further comprises a viceswitch 360, controlling the power of the one or more sockets 30 to be on or off, where the vice-switch can be on or off manually, or can be off automatically when over-loaded in order to provide the conveniently controlling the modular as user desire and to protect all the devices which are connected to the power connection from over load. Furthermore, having such these switches so called “power surge protection" is well known, common knowledge and commonly used in the power connection device/power strip or other power connector in the art of connector.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the replaceable socket device Kessler by having a switch: and a vice switch, controlling the power of the modular socket device to be on or off, where the switch can be on or off manually as taught by Sehriefer to provide user a convenient access to control which power source that user would like to use or not using the particular source from the module. Further, having a switch or a vice-switch on the modular socket device is well known, common knowledge and common use for years in the market for helping users conveniently determined what source of power the users wanted and protect devices from damage of over load current.

Claims 4-16; and 19 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 8033867) in view of Buelow (US 8894419).

As per claims 4-5: Kessler discloses the replaceable socket device. However, Kessler does not disclose wherein the adapters further comprises a first magnetic part, and the adapting interface further comprises a second magnetic part, wherein the first and second magnetic part connect to each other magnetically: and wherein the magnetism between the first magnetic part and the second magnetic part, disappears when the power is off.
Buelow discloses a first magnetic part 232 on the adapting interface 230 and a second magnetic part 252 on the interface 250 wherein the first and second magnetic part connect to each other magnetically; and wherein the magnetism between the first magnetic part, and the second magnetic part, disappears when the power is off (see Col. 2, lines 30-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modular socket device of Kessler by having the adapters further comprises a first magnetic part, and the adapting interface further comprises a second magnetic part, wherein the first and second magnetic part connect to each other magnetically; and wherein the magnetism between the first magnetic part and the second magnetic part disappears when the power Is off as taught by Buelow to provide user convenient in alignment, stable and secure connection between interfaces and to where the components quickly align to engage and disengage with an adequate amount of force for convenience and safety.
As per claims 6-13; and 19: Kessler discloses the replaceable socket device, wherein the plurality of contacts in different shapes. However, Kessler does not explicitly disclose in detail as claims 6-13; and 19 in the instant invention has claimed. 
On the other hand, Kessler discloses the adapters (receptacles) are having contacts/terminals to fit with the contacts/terminals of the modular interface in order to provide power to other sources. However, a person having ordinary skill in the art would know that having different shapes, sizes of the contacts/terminals to fit/engage/connect/contact with other contacts/terminals can only deal with obvious matter of design choice to operate the device, but it still would not change the function of the modular over all.
Therefore, it would have boon obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modular socket device of Kessler by having limitations of claims 6-13; and 19 as taught by the instant invention. Further, having different sizes, and shapes of the contacts/terminals to fit/engage/connect to other contacts/terminals is well known, common knowledge and commonly used in the art of connector to provide user varieties of option to choose and use from as desired.

As per claims 14-15:  Kessler discloses the replaceable socket device, wherein the plurality of contacts are grouped into two groups of a first potential and a second potential, or into three groups of the first potential, the second potential, and a third potential, which are arranged directionally or non-directionally (see figs. 4-8; wherein each adapter has their own contacts different with other adapters); and wherein the adapting interface corresponding to the plurality of contacts is grouped into two groups of the first potential and the second potential, or into three groups of the first potential, the second potential, and the third potential, which are arranged directionally or non-directionally (see fig. 10, wherein each adapters would contact/engage/insert into their adapting interface).  
(Note: as best understood these three groups potential are not more than lust a live lines {+}, earth lines {-} and neutral lines connection which is well known, common knowledge and commonly used nowadays).

As per claim 16: Kessler discloses the replaceable socket device. However, neither does not disclose wherein the plurality of the contacts and the adapting interface comprises 8, 9, 12 or 16 contacting points.
On the other hand, Kessler discloses there are 2; 3 contacts depend on each of the adapter interface in order to connecting together to transmit power. However, a person having ordinary skill in the art would know that having the plurality of the contacts and the adapting interface comprises 8,9, 12 or 16 contacting points can only deal with duplicate in part because such these modification still would not change the function of the modular replaceable socket device after all. Since, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St, Regis Paper Co, v. Semis Co, 193 USPQ 8.
Therefore, it would have boon obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modular socket device of Kessler by having the plurality of the contacts and the adapting interface comprises 8, 9, 12 or 16 contacting points as taught by the Instant invention to further extend different option for use by the users convenience.

Claim 17 as best understood and is rejected under 35 U.S.C. 103 as being unpatentable over Kessler et al. (US 8033867) in view of Fleisig (US 8174147).

As per claim 17: Kessler discloses the replaceable socket device. However, Kessler does not disclose wherein the one adapter is an LED for illuminating, appearing in different colors.
Fleisig discloses an indicator 17 provided with a glowing LED ring that indicates the state of the device using different glow colors.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modular socket device of Kessler by having the one adapter is an LED for illuminating, appearing in different colors as taught by Fleisig to further indicates the state of the device using in different colors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831